MARTIN, J.
Offense, burglary; penalty, two years in the penitentiary.
Affidavit of escape in proper form is on file showing in substance thqt appellant was convicted of burglary, and that after his conviction and pending his appeal, to wit, on the 31st day of March, 1929, he escaped from the jail of Anderson county, and that on the 27th day of May, 1929, he was still at large and had not been apprehended.
■ Upon this showing the appeal must be dismissed, and it is accordingly so ordered.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.